Case: 21-30260      Document: 00516246814         Page: 1    Date Filed: 03/21/2022




           United States Court of Appeals
                for the Fifth Circuit                             United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                   March 21, 2022
                                   No. 21-30260                     Lyle W. Cayce
                                                                         Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Kinte Vaness Garner, Jr.,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                           USDC No. 3:19-CR-260-3


   Before Barksdale, Stewart, and Dennis, Circuit Judges.
   Per Curiam:
          Kinte Garner Jr. pleaded guilty to one count of possession of a firearm
   by a felon in violation of 18 U.S.C. § 922(g). Garner’s presentence
   investigation report (PSR) deemed his prior conviction for aggravated assault
   with a firearm under Louisiana state law, La. R.S. 14:37.4, a “crime of
   violence.” Garner objected, citing a recent decision from this Court which
   held that aggravated assault with a firearm in Louisiana is not categorically a
   crime of violence because the crime can be committed negligently. The
   district court overruled Garner’s objection, holding that an amendment to
Case: 21-30260      Document: 00516246814          Page: 2   Date Filed: 03/21/2022




                                    No. 21-30260


   La. R.S. 14:37.4 not considered by that opinion had removed the only element
   that could be committed negligently.
          After examining the amendment and reviewing Louisiana state
   courts’ application of the amended statute, it is clear that aggravated assault
   with a firearm can still be committed negligently in Louisiana. Consistent
   with this Court’s prior decision, we hold that La. R.S. 14:37.4 is not
   categorically a crime of violence as defined in the Sentencing Guidelines. We
   therefore VACATE Garner’s sentence and REMAND for resentencing
   consistent with this opinion.
                                          I.
          On January 3, 2019, an officer with the Many Police Department
   attempted to conduct a traffic stop “due to loud exhaust on” a vehicle being
   driven by Garner. Garner fled, ditched his vehicle, and ran on foot into a
   residential area. The officer gave chase and shot Garner in the back with his
   taser. After securing Garner, the officer retraced his steps searching for his
   lost body camera. He came across a pistol. It had been raining that day, but
   the gun was dry. Garner was charged with being a felon in possession of a
   firearm in violation of 18 U.S.C. § 922(g), to which he pleaded guilty.
          Garner’s PSR set his base offense level at twenty, pursuant to
   U.S.S.G. § 2K2.1(a)(4), because it designated his prior conviction under La.
   R.S. 14:37.4 a “crime of violence” as defined by U.S.S.G. § 4B1.2(a). Garner
   objected, arguing that this Court in United States v. Young, 809 F. App’x 203
   (5th Cir. 2020) held that “[b]ecause Louisiana aggravated assault with a
   firearm can be achieved through negligent conduct, it does not constitute a
   violent felony.” Id. at 209. Without this crime of violence designation,
   Garner argued, his base offense level should be fourteen. The probation office
   nonetheless declined to recalculate Garner’s sentence.




                                          2
Case: 21-30260      Document: 00516246814           Page: 3     Date Filed: 03/21/2022




                                     No. 21-30260


          At sentencing, Garner renewed his objection. The Government
   responded that La. R.S. 14:37.4 had been amended in 2012 “to negate any
   negligence element that may have been possible.” Since Young involved a
   pre-2012 conviction under La. R.S. 14:37.4, that case, and the Louisiana state
   cases it relied on, were all “irrelevant.” The district court agreed, stating that
   “under Louisiana law, an aggravated assault with a firearm would require an
   attempt to intentionally use force or threat to use force against another, all
   while using a firearm.” Garner’s prior conviction therefore met the
   definition of “crime of violence” provided at U.S.S.G. § 4B1.2(a), and his
   base offense level was twenty. Garner was sentenced to a within-guidelines
   term of forty-two months’ imprisonment. Garner appealed.
                                          II.
          “We review the district court’s interpretation [and] application of the
   [Sentencing] Guidelines de novo.” United States v. Torres-Jaime, 821 F.3d
   577, 579 (5th Cir. 2016). Garner’s appeal presents a single issue: Whether La.
   R.S. 14:37.4, after its 2012 amendment, no longer constitutes a “crime of
   violence” as defined in U.S.S.G. § 4B1.2(a). That section of the Sentencing
   Guidelines defines “crime of violence” as either (1) an offense punishable by
   more than one year of imprisonment that “has as an element the use,
   attempted use, or threatened use of physical force against the person of
   another” (the “force clause”); or (2) an offense that is the equivalent of any
   of several enumerated offenses, one of which is “aggravated assault” (the
   “enumerated offense clause”). To determine whether La. R.S. 14:37.4 meets
   either of these definitions, the parties agree that we apply the categorical
   approach, which looks “only to the statutory definitions—i.e., the
   elements—of a defendant’s prior offenses, and not to the particular facts
   underlying those convictions.” Descamps v. United States, 570 U.S. 254, 261
   (2013) (internal quotation marks and citation omitted). If La. R.S. 14:37.4
   proscribes a broader range of conduct than that defined in the Sentencing



                                           3
Case: 21-30260      Document: 00516246814          Page: 4    Date Filed: 03/21/2022




                                    No. 21-30260


   Guidelines, the statute is not categorically a crime of violence and cannot be
   used as a predicate in computing an advisory sentence. Id.
          We examine each definition using the categorical analysis below.
                                         A.
          An offense that can be committed negligently or recklessly is not
   categorically one which requires “the use of physical force against the person
   of another.” Borden v. United States, 141 S. Ct. 1817, 1825 (2021); Leocal v.
   Ashcroft, 543 U.S. 1, 9 (2004). This is because “[t]he phrase ‘against
   another,’ when modifying the ‘use of force,’ demands that the perpetrator
   direct his action at, or target, another individual,” and reckless or negligent
   conduct lacks such a high level of intention. Borden, 141 S. Ct. at 1825.
   Though Borden and Leocal interpreted the force clauses in the Armed Career
   Criminal Act and the Immigration and Nationality Act respectively, those
   force clauses share identical operative language—“against another”—with
   the force clause in the Sentencing Guidelines. We have thus interpreted
   U.S.S.G. § 4B1.2(a)(1)’s force clause to also exclude crimes that can be
   committed negligently or recklessly from the definition of “crime of
   violence.” See United States v. Greer, 20 F.4th 1071, 1075 (5th Cir. 2021).
          The question then is whether La. R.S. 14:37.4 requires the purposeful
   or knowing use of force, or whether it proscribes negligent or reckless uses of
   force as well. In Young, we held that La. R.S. 14:37.4 did criminalize negligent
   conduct, relying on the fact that Louisiana appellate courts had affirmed
   convictions under La. R.S. 14:37.4 in cases involving the negligent discharge
   of a firearm. 809 F. App’x at 207–209 (citing State v. Julien, 34 So. 3d 494,
   499 (La. Ct. App. 3 Cir. 2010) and State v. Qualls, 921 So. 2d 226, 237 (La.
   Ct. App. 2 Cir. 2006)). The Government contends that Young and those
   Louisiana cases are no longer applicable because they interpreted a prior
   version of La. R.S. 14:37.4 in effect before the statute was amended to remove




                                          4
Case: 21-30260          Document: 00516246814            Page: 5      Date Filed: 03/21/2022




                                          No. 21-30260


   “the lone element of the offense that previously could have been satisfied by
   negligent conduct.” The amendment that accomplished this, according to
   the Government, was a 2012 act that changed the definition of “aggravated
   assault with a firearm” from “an assault committed by the discharge of a
   firearm” to “an assault committed with a firearm.” 2012 La. Act 320
   (emphasis added). Thus, the argument goes, by removing the specific
   discharge element, the Legislature removed “the only requirement . . . that a
   defendant could negligently commit.”
           Louisiana courts have not interpreted the amendment this way.
   “While discharging a firearm is [no longer] an element of the offense of
   aggravated assault with a firearm that the State must prove,” negligent
   discharge still satisfies the more expansive statutory element—“with a
   firearm” —that the 2012 amendment enacted into law. State v. Williams, 236
   So. 3d 604, 607 (La. Ct. App. 1 Cir. 2017). In State v. Lee, 321 So. 3d 970 (La.
   Ct. App. 1 Cir. 2021), for instance, the defendant inadvertently fired into the
   windshield of an SUV as it struck him in his driveway, injuring the driver.
   The appellate court affirmed his conviction for aggravated assault with a
   firearm under the amended La. R.S. 14:37.4. Id. at 971–72. The reckless use
   of a firearm can also sustain a conviction under the amended statute. See State
   v. Boner, 302 So. 3d 131, 138 (La. Ct. App. 4 Cir. 2020) (placing firearm on
   furniture with “reckless intent” after battering partner constitutes
   aggravated assault with a firearm). The 2012 amendment thus does not
   appear to have altered Louisiana courts’ application of the statute to
   negligent and reckless conduct.1


           1
               Indeed, the 2012 amendment does not appear to have been intended to replace a
   conduct element that could be accomplished negligently with one that could only be
   accomplished knowingly or purposefully. Rather, as the amending bill’s sponsor stated, the
   change was meant to “remove the requirement that for aggravated assault you must




                                                5
Case: 21-30260         Document: 00516246814               Page: 6       Date Filed: 03/21/2022




                                           No. 21-30260


           Still, the Government argues that La. R.S. 14:37.4 criminalizes
   “assault committed with a firearm” and emphasizes that “assault” is
   defined as intentional conduct in Louisiana’s Criminal Code. La. R.S. 14:36
   defines “assault” as “an attempt to commit a battery, or the intentional
   placing of another in reasonable apprehension of receiving a battery,” and
   La. R.S. 14:33 defines “battery” as “the intentional use of force or violence
   upon the person of another.” Therefore an assault, including aggravated
   assault with a firearm, is by definition either an attempt to commit an
   intentional act (a battery), or an intentional act itself (intentionally placing
   another in reasonable apprehension of receiving a battery). In Louisiana’s
   Criminal Code, however, “intention” has a much broader meaning than the
   Government—or common usage—suggests.
           The Louisiana Criminal Code defines three levels of criminal
   culpability: specific intent, general intent, and criminal negligence. La. R.S.
   14:10; 12. Though these terms may seem familiar to judges and lawyers, they
   have specialized meanings in Louisiana law. Specific intent is defined as the
   “state of mind which exists when . . . the offender actively desired” the
   criminal consequences to result from his conduct. La. R.S. 14:10(1). It
   “addresses itself to the actual thoughts of the defendant.” City of Baton Rouge
   v. Ross, 654 So. 2d 1311, 1332 (La. 1995) (Calogero, J., concurring). In



   discharge the firearm” in order to “give district attorneys the increased flexibility” to bring
   the charge when someone points a gun at another, but does not fire it. Hearing on S.B. 255
   before the Louisiana Senate Committee on Judiciary C (April 3, 2012) (Statement of Senator
   J.P.                      Morrell)                     (Available                       at:
   https://senate.la.gov/s_video/videoarchive.asp?v=senate/2012/04/040312JUDC). The
   amendment thus broadened the actus reus of the crime. It did nothing to heighten the mens
   rea.




                                                 6
Case: 21-30260      Document: 00516246814          Page: 7   Date Filed: 03/21/2022




                                    No. 21-30260


   contrast, general intent is totally unconcerned with the defendant’s state of
   mind. Rather, “general intent exists when from the circumstances the
   prohibited result may reasonably be expected to follow from the offender’s
   voluntary act, irrespective of any subjective desire on his part to have
   accomplished such result.” State v. Elzie, 343 So. 2d 712, 714 (La. 1977).
   “[G]eneral criminal intent focuses upon the objective activity of the
   defendant and its probable consequences.” Ross, 654 So. 2d at 1332. This
   inquiry utilizes, in essence, an “objective approach [that] evaluates the
   offender’s acts, not his thoughts, in light of a reasonable-person standard.”
   Dane S. Ciolino, The Mental Element of Louisiana Crimes: It Doesn’t Matter
   What You Think, 70 Tul. L. Rev. 855, 872 (1996); see, e.g., State v. Vaccaro,
   No. 2020-170, 2021 WL 1017055, at **31 (La. Ct. App. 3 Cir. Mar. 17, 2021)
   (holding that “Defendant intentionally placed the victim in reasonable
   apprehension of receiving a battery involving a firearm” because
   “Defendant’s behavior would very reasonably result in the victim’s
   apprehension of harm”).
          Thus, reckless or even negligent states of mind can satisfy Louisiana’s
   general intent standard, so long as a reasonable person would know that the
   criminal consequences would result from the defendant’s actions.
   Aggravated assault with a firearm is a general intent crime. Boner, 302 So. 3d
   at 138. As such, it can be committed with “reckless intent,” id., or by mere
   negligence, Young, 809 F. App’x at 209, because the defendant’s state of
   mind is irrelevant under the standard. And because aggravated assault with a
   firearm can be committed with these less culpable states of mind, La. R.S.
   14:37.4 is not categorically a crime of violence under U.S.S.G. § 4B1.2(a)’s
   force clause. Greer, 20 F.4th at 1075. The district court erred in holding that
   the 2012 amendment, which made no changes to La. R.S. 14:37.4’s general
   intent requirement, eliminated the possibility that negligent or reckless
   conduct could satisfy the statute.




                                          7
Case: 21-30260      Document: 00516246814          Page: 8   Date Filed: 03/21/2022




                                    No. 21-30260


                                         B.
          Though the Government only argues that La. R.S. 14:37.4 is a crime
   of violence under the force clause, U.S.S.G. § 4B1.2(a) also lists a number of
   generic offenses which qualify as crimes of violence. As noted, “aggravated
   assault” is one of them. U.S.S.G. § 4B1.2(a)(2). “In determining whether
   the state crime at issue here is the enumerated offense of ‘aggravated
   assault,’ we look to the ‘generic, contemporary’ meaning of aggravated
   assault, employing a ‘common sense approach’ that looks to the Model Penal
   Code, the LaFave and Scott treatises, modern state codes, and dictionary
   definitions.” United States v. Esparza-Perez, 681 F.3d 228, 229 (5th Cir. 2012)
   (quoting United States v. Inguez-Barba, 485 F.3d 790, 791 (5th Cir. 2007). Our
   Court has previously taken the generic contemporary meaning of
   “aggravated assault” to require a purposeful, knowing, or reckless mental
   state. Torres-Jaime, 821 F.3d at 582. As discussed above, La. R.S. 14:37.4, as
   a general intent crime, criminalizes negligent conduct. The statute thus
   “encompasses prohibited behavior that is not within the plain, ordinary
   meaning of the enumerated offense” of aggravated assault. Esparza-Perez,
   681 F.3d at 230; see also United States v. Hernandez-Rodriguez, 788 F.3d 193,
   198 (5th Cir. 2015) (discussing how Louisiana’s general intent regime sweeps
   more broadly than the Model Penal Code’s definition of intent). La. R.S.
   14:37.4 is not a crime of violence under the enumerated offense clause either.
                                        III.
          For the foregoing reasons, we VACATE Garner’s sentence and
   REMAND for resentencing consistent with this opinion.




                                         8